         Case 1:19-cr-00460-KMW Document 80 Filed 04/30/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     One St. Andrew’s Plaza
                                                     New York, New York 10007




                                                     April 30, 2021
BY ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007

                       Re:       United States v. Todd Kozel
                                 19 Cr. 460 (KMW)

Dear Judge Wood:

      The Government writes to request that the Court authorize this Office to produce the plea
agreement in this case to parties that have requested it.

        Recently, a law firm in Florida requested a copy of the agreement from the Government.
In addition, as the Court is aware, a media organization in the United Kingdom has also moved
to intervene in this case for the limited purpose of unsealing a document that it believed—
incorrectly—related to Mr. Kozel’s plea. See Dkt. No. 76 (explaining that the media
organization is interested in documents relating to Mr. Kozel’s plea). We refer to these parties
herein as the “Requesting Parties.”

        Although the Government typically does not file plea documents on the docket, the
parties’ plea agreement is a matter of public interest, and should be produced upon request,
absent circumstances that are not present here. See e.g., United States v. Haller, 837 F.2d 84, 86
(2d Cir. 1988) (“As to the first issue, we conclude there is a right of access to plea hearings and
to plea agreements.”).

        We have conferred with counsel for the defense, who have confirmed to this Office that
they have no objection to providing the plea agreement to the Requesting Parties. Here, the plea
agreement was not formally entered into the record as a court exhibit. Accordingly, we
respectfully request that the Court authorize the Government to produce the plea agreement to
the Requesting Parties. If the Court authorizes this request, the undersigned will forward the
plea agreement to the counsels of record for the Requesting Parties.
 Case 1:19-cr-00460-KMW Document 80 Filed 04/30/21 Page 2 of 2




Thank you for your consideration of this request.



                                   Respectfully submitted,

                                   AUDREY STRAUSS
                                   United States Attorney

                            By:

                                   LOUIS A. PELLEGRINO
                                   OLGA ZVEROVICH
                                   Assistant United States Attorneys
                                   Tel. (212) 637-2617 / 2514
                                   louis.pellegrino@usdoj.gov
                                   olga.zverovich@usdoj.gov
